Citation Nr: 0103233	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  99-24 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of fracture, right distal radius and ulnar styloid.


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from March 1993 to 
September 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.


REMAND

The veteran was accorded an examination for disability 
evaluation purposes in March 1999.  The veteran's usual 
occupation was as a satellite technician.  The examiner 
reported that range of motion for the right wrist was 
affected secondary to pain but that fatigue, weakness and 
lack of endurance had no major functional impact.  Right 
wrist X-ray revealed no abnormality.

In his November 1999 VA Form 9, Appeal to Board of Veterans' 
Appeals, the veteran claimed that he had arthritis of the 
right wrist which was productive of pain "more frequent than 
usual."  He also claimed that work had become very difficult 
due to loss of strength and that he was experiencing 
"dermatitis due to many X-rays."  In a claim received in 
December 1999, the veteran reported that he became too 
disabled to work in October 1999 and that he had to leave his 
last job because of his disability.  In this regard, the 
Board notes that VA's General Counsel has indicated that when 
a claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(1995).  Accordingly, a new examination of the appellant's 
right wrist disability is required.  See Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997) (citing Allday v. Brown, 7 Vet. 
App. 517, 526 (1995) ("where the record does not adequately 
reveal the current state of the claimant's disability, the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination," 
particularly if there is no additional medical evidence which 
adequately addresses the level of impairment of the 
disability since the previous examination).

As the Board has determined that a new examination is 
necessary with respect to this case, the veteran is hereby 
informed that 38 C.F.R. § 3.326(a) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 addresses the consequences of a veteran's 
failure to attend scheduled medical examinations.  That 
regulation at (a) provides that, when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails 
to report for such examination, action shall be taken.  At 
(b) it is provided that when a claimant fails to report for 
an examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

As an additional matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), which, among other things, 
redefines the obligations of VA with respect to the duty to 
assist.  Since it has already been determined that a remand 
is necessary in the instant case, the Board is of the opinion 
that the RO should address in the first instance whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000. 

For the reasons stated above, this case is REMANDED for the 
following:

1. The RO should request that the veteran 
identify all medical care providers 
who have treated him for his service-
connected right wrist since November 
1997.  After securing any necessary 
release, the RO should obtain those 
records not already on file.  All 
records obtained should be associated 
with the claims folder.  

2. The veteran should be scheduled for an 
examination by an appropriate 
specialist to determine the severity 
of his service-connected right wrist 
disorder.  The claims folder should be 
made available to the examiner, the 
receipt of which should be 
acknowledged in the examination 
report.  All medically indicated 
diagnostic testing should be 
performed.  The examiner should record 
pertinent complaints, symptoms, and 
clinical findings, including all 
excursion of movement of the right 
wrist in numbers of degrees.  Any 
portion of the arcs of motion which 
are painful should be so designated.  
The examiner should comment on the 
presence or absence of less movement 
than normal, more movement than 
normal, instability, weakened 
movement, excess fatigability, 
incoordination, muscle atrophy, 
swelling and pain on movement.  The 
examiner should describe any 
functional loss due to pain, weakness, 
or other symptoms attributable to 
right wrist pathology, as well as all 
objective evidence of those symptoms.  
The examiner should provide an opinion 
on the degree of any functional loss 
that is likely to result from a flare-
up of symptoms or on extended use.  In 
addition, the examiner should comment 
on the veteran's contentions regarding 
arthritis and skin impairment in the 
right wrist area.

3. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the processing 
of this case in light of the changes 
in the law, the RO should refer to VBA 
Fast Letters 00-87 (November 17, 
2000), 00-92 (December 13, 2000), and 
01-02 (January 9, 2001), as well as 
any pertinent formal or informal 
guidance that is subsequently provided 
by VA, including, among other things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  

4. Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has 
been completed.  In particular, the RO 
should review the examination report 
to ensure that it is responsive to and 
in compliance with the directives of 
this remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).

5. After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate 
the veteran's claim of entitlement to 
an evaluation in excess of 10 percent 
for residuals of fracture, right 
distal radius and ulnar styloid.  If 
the benefit sought on appeal remains 
denied, the appellant should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

